                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:20-CV-174-D


SSGT GARRETT BURN, et al.,               )
                                         )
                           Plaintiffs,   )
                                         )
                  v.                     )                ORDER
                                         )
LEND LEASE (US) PUBLIC                   )
PARTNERSIIlPS LLC, et al.,               )
                                         )
                           Defendants.   )


        On September 18, 2020, Staff Sergeant Garrett Bum and his wife Kalie Bum (''the J3ums"),

an,d Corporal William Lewis and his wife Lakin Lewis (''the Lewises"; collectively ''plaintiffs"),

filedacomplaintallegingclaimsunderN.C. Gen. Stat.§§ 75.1-1 et~(''UDPTA")andN.C. Gen.

Stat §§ 42-38, et~ ("RRAA"); North Carolina law claims for breach of contract, negligence, and

nuisance; and claims for declaratory and injunctive relief against Lend Lease (US) Public

Partnerships LLC ("Lend Lease"), Lend Lease (US) Public Partnerships Holdings LLC ("Lend Lease

Holdings"), AMCC Managing Member LLC ("AMCC Managing Member"), Atlantic Marine Corps

Communities, LLC ("AMCC"), AMCC Property ManagementLLC ("AMCC Properties"), Atlantic

Marine Corps Communities Property Management, LLC ("AMCC Property Management''), Winn

Management Group LLC ("Winn'), and WR South LLC ("WR South"; collectively "defendants")

[D.E. 1].1 As explained below, the court grants in part and denies in part defendants' motion to

dismiss for failure to state a claim.


        1
         The clerk shall amend the caption. First SGT Scott Johnson and Lindsey Johnson are no
longer parties. See [D.E. 45].


            Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 1 of 22
                                                I.

       Defendants are entities of Lend Lease and W~ who own and manage over 4,000 housing

units on Marine Corps Base Camp Lejeune ("MCB Camp Lejeune") under a SO-year ground lease

with the United States Department of the Navy ("DON''). See Comp!. ,r 1. Defendants are part of

a network of interconnected business activities. Specifically, Lend Lease is a Delaware limited

liability company doing business in North Carolina that performed housing-related construction,

renovation, or demolition work at MCB Camp Lejeune. See id. ,r 17. Lend Lease Holdings is a

Delaware limited liability company doing business in North Carolina and is the sole member of

AMCC Managing Member. See id. ,r 18. AMCC :Managing Member is a Delaware limited liability

company doing business in North Carolina and is an indirect subsidiary of a multinational company

based in Australia also called Lend Lease. See id. ,r 19. AMCC Managing Member and DON are

the sole members of AMCC, with AMCC Managing Member controlling a two-thirds interest in

AMCC. See'id. ff 19, 21. AMCC is a Delaware limited liability company doing business in North

Carolina that was formed on May 16, 2005, in connection with Lend Lease winning the bid to

provide privatized military housing at MCB Camp Lejeune. See id.     ff 20-21. AMCC Properties
   I

and AMCC Property Management are Delaware limited liability companies doing business in North

Carolina' See id ff 22-24. AMCC Property Management is a division ofWinn. See id. ,r 24. Winn

is a Massachusetts limited liability company doing business in North Carolina. See id. ,r 25. WR

South is a Delaware limited liability company doing business in North Carolina by assisting Winn

with real estate management on MCB Camp Lejeune. See id. ,r 26.

       Plaintiffs are service members and their spouses who lived in defendants' privatized military

housing at MCB Camp Lejeune between 2015 and 2019. See id. ff 7-15. Specifically, on August

7, 2018, the Bums executed a form lease with AMCC for a rental.home at 6855 Omaha Road,

                                                2

           Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 2 of 22
    Jacksonville, North Carolina 28543. See id. ff 10-lZ. On October 9, 2019, the Lewises executed

    a form lease with AMCC for a rental unit located at 1237 Monarch Court, Jacksonville, North

    Carolina 28543. See id. ff 13-15.

           Each form lease listed as parties AMCC and the respective plaintiffs. See id.         ff 24, 43.
    AMCC was listed as "Owner'' and the plaintiffs as "Resident." See'[D.E. 21-2] 3.2 Additionally,

    the lease listed AMCC Properties as AMCC's "Agent." See id. The lease stated that AMCC was
                                                                                             (

    obligated to provide quality housing and property management and was "responsible for maintenance

    and repair of the Premises, and for ensuring that the Premises are safe and habitable." Id. at 5;

    Compl. ff 43--44. In exchange, plaintiffs agreed ''to pay monthly Rent equal to the Basic Allowance

    for Military Housing at the 'with dependent' rate (the 'BAH') at the Resident's duty station of the

\   pay grade of the Resident service member." Compl. ,r 48 (quoting [D.E. 21-2] 3).

           The form lease contains a mediation provision. See [D.E. 25-15] 9. That provision states:

           Mediation. Owner and Resident agree to mediate any dispute or claim arising
           between them out of this Lease, before resorting to court action. Mediation fees, if
           any, shall be divided equally among the parties involved. The parties agree to use a
           mediator selected from the mediation list incorporated in the Community Guidelines
           and Policies. If, for any dispute or claim to which this paragraph applies, any party
           commences an action without first attempting to make reasonable efforts to resolve
           the matter through mediation, or refuses to mediate in good faith after a request has
           been made, then that party shall not be entitled to recover attorney's fees even ifthat
           party eventually prevails in the court proceeding. The following matters are excluded
           from this-paragraph: (i) an unlawful detainer action; (ii) the filing or enforcement of
           a mechanic's lien; (iii) any claim in an amount less than or equal to $2000; and (iv)
           any matter.within the jurisdiction of a probate, or bankruptcy court. The filing pf a
           court action to enable the recording of a notice of pending action, for order of
           attachment," receivership, injunction, or other provisional remedies, shall not
           constitute a waiver of the mediation provision.

    Id. The form lease also contains a choice-of-law provis\on. ~ee id. at 9. That provision states, in


           2
            Plaintiffs incorporate the form lease by reference in their complaint. See [D.E. 1] ff 11,
    14. Defendants filed the form leases as an exhibit. See [D.E. 21-2].

                                                     3

               Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 3 of 22
relevant part:

        [T]his Lease and the contractual relationship between the parties shall be construed
        exclusively in accordance with, and shall be exclusively governed by, federal
        substantive law, except that the following State law shall apply: the substantive laws
        of the State of North Carolina, including but not limited to North Carolina General
        Statutes, chapter 42, and the common law interpreting those statutes.
                _;




       During their tenancy, plaintiffs experienced numerous problems with the residences they
            I




leased from defendants. At their residence, the Burns had standing water and moisture, the fire

alarm triggering at odd hours, and problems with their HVAC system. See Comp!. ft 131-33. The

Burns also discovered mold throughout their home as well as evidence of moisture and water

intrusion. See id. ft 134-37. When the Burns reported the problems to defendants, defendants made

ineffectual repairs that failed to abate the mold. See id. ,r 138. The Burns now suffer from health

issues related to the moldy conditions in their home. See id. ,r 147.

        The Lewises experienced~ roach infestation and a faulty HVAC system. See id.      ft 152-71.
When the Lewises reported these problems to defendants, defendants made service visits to their

residence. The vendor addressing the roach infestation told the Lewises that defendants limited his

service calls to 15 minutes at defendants' properties. See id. ,r 165. The vendors addressing the

Lewises's HVAC problems failed to make proper repairs and exacerbated the HVAC system's

problems. See id.    ,r   170. The Lewises also discovered mold in their home. See id.           ,r 172.
Defendants attempted to address the mold problems but failed to address the root cause of the

problem. See id. ,r 173.

        In addition to conduct associated with the problems in plaintiffs' residences, Congress and

the Government ·Accountability Office ("GAO") investigated defendants for various

misrepresentations related to their privatized military housing, including during the periods

                                                  4

           Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 4 of 22
associated with plaintiffs' issues. Specifically, plaintiffs cite a 2020 GAO investigation concluding

that Lend Lease and Winn conducted, sponsored, and participated in misleading resident satisfaction

surveys resulting in defendants receiving government performance bonuses and incentive payments.

See id. fl 5, 72. GAO investigations also revealed that AMCC,,Lend Lease, and Winn main~ed

false or misleading customer;service and ·repair and maintenance records, which plaintiffs allege
                                                                               I



continued during their residency period. See id. fl 5~ 73-82. Together, these µnsrepresentations

allowed defendants to keep costs low and generate greater revenue from their privatized military
               .                          -                        I           '          ,

housing. See id. ,r 75.

                                                   II.

       A motion to dismiss'~der Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv.lqbal, 556U.S. 662,677-80(2009);Be11Atl. Com. v. Twombly, 550U.S. 544, 554-

63 (2007); Coleman v. Md. CourtofAP15eals, 626F.3d 187, 190 (4th.Cir. 2010), aff'd, 566 U.S. 30 J
                                                               /



(2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading ''must contain sufficient factual matter, accepted as true, to stale a claim to relief

that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly. 550 U.S. at
                                                               I.
570; Giarratano, 521 F.3d at 302.', In considering the motion, the court must construe the facts and
                                ,




reasonable inferences "in the light most favorable to [the nonmoving party]." Massey v. Ojaniit, 759

F.3d 343,352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

F.3d549, 557 (4th Cir. 2013), abrogatedonothergroundsbyReed v. Town of Gilbert, 576U.S.155

(2015). A ~ourt need not accept as true a complaint's legal conclusions, ''unwarranted inferences,

unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, . \

556U.S.at678-79. Rather,aparty'sfactualallegationsmust''nudge[] [its]claim.s,"Twombly,550
                                                                       )

U.S. at 570, beyond the realm of''mere possibility" into ''plausibility." Iqbal, 556 U.S, at 678-79.

                                                   5

            Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 5 of 22
       When evaluating a motion to disimss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637F.3d435, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goinesv. ValleyCmty. Servs. Bd., 822

F.3d 159,166 (4th Cir. 2016); Thompson v. Greene,427F.3d263,268 (4thCir.2005). A court may

also consider a document submitted by a moving party if it is "integral to the complaint and there

is no dispute about the document's authenticity." Goines, 822 F.3d at 166. Additionally, a court·

may take judicial notice of public records without converting the motion to dismiss into a motion

for sunmiary judgment. See, ct&, Fed. R. Evid. 201; Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007); Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       This court has subject-matter jurisdiction based on diversity. ·See 28 U.S.C. § 1332. Thus,

the court applies state substantive law and federal procedural rules. See Erie R.R. v. Tompkins, 304
           \
U.S. 64, 78-80 (1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002).

       In resolving the dispute, this court applies North Carolina substantive law.3 Accordingly, this

court must predict how the Supreme Court of North Carolina would rule on any disputed state law

issues. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt Beverage Co. ofS.C., 433 F.3d 365, 369

(4th Cir. 2005). In doing so, the court must look first to opinions of the Supreme Court ofNorth

Carolina. See id.; Parkway 1046, LLC v. U.S. Home Corp., 961 F.3d 301, 306 (4th Cir. 2020);

Stahle v. CTS. Corp.,
                .
                      817 F.3d 96, 100 (4th Cir. 2016). If there are no governing opinions from the
                                                                 )



Supreme Court ofNorth Carolina, this court may consider the opinions ofthe North Carolina Court



       3
         The parties' lease contains a choice-of-law provision stating ''this Lease and the contractual
relationship between the parties shall, be construed exclusively in accordance with, and shall be
exclusively governed by, federal substantive law, except that the following State law shall apply:
the substantive laws of the State of North Carolina, including but not limited to North Carolina
General Statutes, chapter 42, and the common law interpreting those statutes." [Q.E. 25-15] 9.

                                                  6

               Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 6 of 22
of Appeals, treatises, and ''the practices of other states."   TvWn City Fire Ins. Co., 433 F.3d at 369
(quotation and citation omitted).4 In predicting how the highest court of a state would address an

issue, this court must ''follow the decision of an intermediate state appellate court unless there is

persuasive data that the highest court would decide differently." Town of Nags H~ 728 F.3d at

398 (quotation omitted); see Hicks v. Feiock, 485 U.S. 624, 630 n.3 (1988). Moreover, in predicting

how the highest court of a state would address an issue, this court "should not create or expand a

[s]tate's public policy." Time Warner Ent-Advance/Newhouse P'ship v. Carteret-Craven Elec.

Membership Corp., 506 F.3d 304,314 (4th Cir. 2007) (alteration and quotation omitted); see~

& Zimmennann Inc. v. Challoner, 423 U.S. 3, 4 (1975) (per curiam); Wade v. Danek Med., Inc.,

182 F.3d 281,286 (4th Cir. 1999).

        This action also requires the court to address class allegations. A plaintiff seeking class

certification under Federal Rule of Civil Procedure 23 must first satisfy Rule 23(a)'s prerequisites.

Under Rule 23(a), class certification is appropriate if:

        (1) the class is so numerous that joinder of all members is impracticable; (2) there are
        questions of law or fact common to the class; (3) the claims or defenses of the
        representative parties are typical of the claims or defenses of the class; and (4) the
        representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). If a plaintiff has satisfied the Rule 23(a) prerequisites, the plaintiff then also

must show that "class certification is proper under one ofthe subdivisions ofRule 23(b)." Mclaurin

v. Prestage Foods, Inc., 271 F.R.D. 465, 475 (E.D.N.C. 201 O); see Am.chem Prods., Inc. v. Windsor,

521 U.S. 591, 614 (1997). The party seeking class certification bears the burden of proof. See

Lienhart v. Dtyvit Sys., Inc., 255 F.3d 138, 146 (4th Cir.r2001); McLamm, 271 F.R.D. at 475.



        4
         North Carolina has no mechanism for certifying questions of state law to the Supreme -
Court ofNorth Carolina. See Town ofNags Head v. Toloczk:o, 728 F.3d 391, 398 (4th Cir. 2013).



            Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 7 of 22
       A motion to dismiss a complaint's class allegations should be granted when it is clear from
                                                                                           '
the face of the complaint that the plaintiff cannot meet Rule 23' s requirements for certification

because the plaintiffhas failed to properly allege facts sufficient for a class. See Bigelow v. Syneos

Health.LLC,No. 5:20-CV-28-D, 2020 WL5078770, at *4 (E.D.N.C.Aug. 27, 2020) (unpublished);

Williams v. Potomac Family Dining Grp. Op. Co., No. GJH-19-1780, 2019 WL 5309628, at *5 (D.
        (



Md. Oct. 21, 2019) .(unpublished). Generally, however, courts do not dismiss class allegations at the

pleadings stage but instead allow for pre-certification discoveiy before making a certification

decision under Federal Rule of Civil Procedure 23(c)(l). See Mills v. Foremost Ins. Co., 511 F.3d

1300, 1309 (11th Cir. 2008); Goodman v. Schlesinger, 584 F.2d 1325, 1332 (4th Cir. 1978).

                                                 m.
       Defendants move to dismiss plaintiffs' complaint under Federal Rule of Civil Procedure

12(b)(6) and argue that dismissal is warranted because: (1) plaintiffs' failed to engage in pre-suit

mediation; (2) the complaint fails to distinguish among defendants as required by Federal Rule of
                 ..
Civil Procedure 8(a); (3) the federal-enclave doctrine bars all claims; (4) plaintiffs' UDPTA claim

fails tq comply with Federal Rule of Civil Procedure 9(b); (5) plaintiffs' breach of contract claim
                  J


cannot proceed against defendants who are nonparties to the leases; (6) North Carolina nuisance law

does not provide a cause of action by a tenant against a landlord; and (7) plaintiffs' declaratory and

injunctive relief claim fails to the· extent it relies on a theory of unjust enrichment. See [D.E. 21]

10-25. Defendants also move 'to strike plaintiffs' class allegations. See id. at 25-29.

                                                 A.

       Defendants argue that the lease's mediation provision warrants dismissal of the complaint.

See id. at 10-13. Under North Carolina law, interpreting a written contract is a question of law for

the court. See Briggs v. Am. & Efird Mills, Inc., 251 N.C. 642, 644, 111 S.E.2d 841, 843 (1960);

                                                  8

            Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 8 of 22
    Brown v. Between Dandelions, Inc., 273 N.C. App. 408,410,849 S.E.2d 67, 70 (2020), disc. review

    denied, 376 N.C. 900, 854 S.E.2d 796 (2021); N.C. Fai:m Bureau Mut. Ins. Co. v. Mizell, 138 N.C.

    App. 530, 532, 530 S.E.2d 93, 95 (2000). "[T]he court may not ignore or- delete any of [the

    contract's] provisions, nor insert words into it, but must construe 'the contract as written, in light of

    the undisputed evidence as to the custom, usage, and meaning of its terms." Martin v. Martin, 26

    N.C. App. 506; 508,216 S.E.2d456, 457-58 (1975); see T.M.C.S., Inc. v. Marco Contractors, Inc., ·

    244 N.C. App. 330, 341-42, 780 S.E.2d 588, 597 (2015). "If the plain language of a contract is

    clear, the intention of the parties is inferre4 from the words of the contract." Hen:iric v. Groce, 169

    N.C.App. 69, 76,609 S.E.2d276,282(2005); seePotterv.HilemriLaby's,Inc., 150N.C.App. 326,

    331, 564 S.E.2d 259, 263 (2002); Bicket v. McLean Secs.,. Inc., 124 N.C.
                                                                          I
                                                                             App. 548, 552, 478 S.E.2d

    518, 521 (1996).

           'I;'he parties' lease states:

           Mediation. Owner and Resident agree to mediate any dispute or claim arising
           between them out of this Lease, before resorting to court action. Mediation fees, if
           any, shall be divided equally among the parties involved. The parties agree to use a
           mediator selected from the mediation list incorporated in the Comm.unity Guidelines
           and Policies. If, for any dispute or claim to which this paragraph applies, any party
           commences an action without first attempting to make reasonable efforts to resolve
           the matter through mediation, or refuses to mediate in good faith after a request has
           been made, then that party shall not be entitled to recover attorney's fees even ifthat
           party,eventuallyprevails in the court proceeding. The following matters are excluded
           from this paragraph: (i) an unlawful detainer action; (ii) the filing or enforcement of
           a mechanic's lien; (iii) any claim in an amount less than or equal to $2000; and (iv)
           any matter within the jurisdiction of a probate, or bankruptcy court. The filing of a
           court action to enable ·the recording of a notice of pending action, for order of
           attachment, receivership, injunction, or other provisional remedies, shall not
           constitute a waiver of the mediation provision.

    [D.E. 25-15] 9. The plain language of the lease's mediation provision requires the parties to ''make

    reasonable efforts to resolve [any dispute or claim to which this paragraph applies] through

    mediation." Id. Where a party fails to make reasonable efforts to mediate, the clause provides a
/

                                                       9

               Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 9 of 22
remedy: "that party shall not be entitled to recover attorney's fees even if that party eventually

prevails in the court proceeding." Id.

        Defendants argue that plaintiffs' failure to mediate before commencing this action requires

the court to dismiss this action. See [D.E. ·21] 10-13. The mediation provisfon, however, is not a

condition precedent to litigation. It is a condition precedent to attorney's fees. After all, the

mediation provision remedies the failure to mediate solely by precluding recovery ofattorney's fees.

See [D.E. 25-15] 9. As such, even if the plaintiffs failed to mediate, that failure does not require

dismissal of this action. Alternatively, construing the facts contained in the complaint and all

reasonable inferences therefrom in a light most favorable to plaintiffs, plaintiffs engaged in

''reasonable efforts" to resolve this dispute through mediation. See Compl. ff 175-78. Accordingly,

the lease's mediation provision does not require dismissal of this action.5

                                                   B.
        Defendants contend that the court should dismiss the complaint for failure to comply with
                                                                   '          \


Fed~Rule of Civil Procedure 8(a). See [D.E. 21] 13-14. Rule 8(a)provides, in part, "A pleading

that states a claim for relief must contain ... a short and plain statement of the claim showing that

the pleader is entitled to relief." Fed. R. Civ. P. 8(a). Rule 8(a)'s requirements are calculated to


        5
          Defendants cite Hometown Servs., Inc. v. Equitylock Sols., Inc., No. 1: 13-cv-00304-MR-
DLH, 2014 WL 4406973, at *1-3 (W.D.N.C. Sept. 5, 2014) (unpublished), and argue that the
mediation provision requires dismissal. In Hometown, however, the mediation provision stated "any
controversy, claim, or dispute arising under or relating to this [a]greem'.ent, shall first be subject to
mediation in Buncombe County, NC ... and then finally be settled in a court of competent
jurisdiction as set forth herein." See Ex. A at 4, Hometown Servs., Inc. v. Equitylock Sols., Inc., No.
1:13-cv-00304-MR-DLH, [D.K 14-1] (W.D.N.C. Dec. 16, 2013) (unpublished). That provision
provided no remedy for failing to mediate, and the court interpreted the provision to require
mediation before litigation. See Hometown, 2014 WL 4406973, at •2. In contrast, the mediation
provision in this case provides a remedy for failing to mediate: the party shall not be entitled to
recover attorney's fees. See [D.E. 25-15] 9. Thus, the mediation provision at issue in this case is
a condition precedent to recovering attorney's fees, not a condition precedent to litigation.

                                                   10

            Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 10 of 22
                        I

"give the defendant fair notice ofwhat the [plaintiff's] claim is and the grounds upon which it rests."

Twombly, SS0 U.S. at SSS (quotation omi~); see Swierkiewicz v. Sorema N. A., S34 U.S. S06,

S12 (2002); Shepherd v. Cicy of Shreveport, 920 F.3d 278, 287 (5th Cir. 2019); Venkatraman v. REI
                   .(              .



Sys., Inc., 417 F.3d 418, 420 (4th Cir. 200S). Generally, "collective allegations are not prohibited

by [Rule 8(a)]. Rather, the allegations must simply provide [d]efendants with fair notice of the

claims against them." Walkerv. Apex Wind Constr.'LLC, No. CIV-14-914-D, 201S WL 348778,

at *3 (W.D. Okla. Jan. 26, 201S) (unpublished); see Bryant v. Wells Fargo Rank Nat'l Ass'n, 861

F. Supp. 2d646, 660 (E.D,N.C. 2012); :bavisv. Bowens,No.1:11CV~91, 2012 WL2999766, at *3
                            '                                        '
(M.D.N.C. July 23, 2012) (unpublished).

       Defendants argu~ that plaintiffs' failure to sufficiently distinguish among def~dants in their

complaint requires the court to dismiss the complaint. See [D.E. 21] 14-1 S. The complaint first lists

each
 ,
     defendant and th~ states that "each of the [d]efendants has acted as a joint tortfeasor, agent of

the others, joint venture participant, or bas' otherwise engaged in, and aided and abetted one another

in, the joint enterprise ofleasing military housing at MCB Camp Lejeune .... [and] there existed,

a unity of interest and ownership among [d]efen~ts ·... and each such entity may fairly be deemed

the alter ego of each other entity." Compl.      fl 16-29. Tlie complaint then makes collective
allegations against "Defendants" without, in many instances, further identifying the individual

defendants. See, e.g., id. fl 21S, 226,232,244.

       Plaintiffs' complaint does not fail to provide defendants with fair notice ofthe claims against

them. See,~ Walker, 201S WL 348778, at *3 (holding that a complaint,is not deficient for

making collective allegations that fail to distinguish among defendants where the complaint sues

each defendant "independently and as alter ego and/or agent of each of the other Defendants" and

where the complaint alleged noncomplex claims, including nuisance and trespass (quotation

                                                  11

          Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 11 of 22
 omitted)). Rather, the complaint fairly notifies defendants of each of plaintiffs' claims, all arising

 from defendants'. conduct at MCB Camp Lejeune. See Compl. Accordingly, Rule 8(a) does not

 warrant dismissal of this action.

                                                   C.
        Defendants argue that the federal".enclave doctrine bars plaintiffs' claims and requires

 dismissal of the complaint. See [D.E. 21] 15-19. The federal-enclave doctrine provides that when

 ''the United States acq~es with the consent of the state legislature land within the borders of that

 State ... the jurisdiction of the Federal Government becomes exclusive." Allison v. Boeing Laser

 Tech. Servs., 689 F.3d 1234, 1236 (10th Cir. 2012) (quotations omitted); see Paul v. United States,

 371 U.S. 245,264 (1963). Under the doctrine, ''those state laws that existed at the time the enclave
                                                    I


 was ceded to the federal governm~t remain in force." Allison, 689 F.3d at 1237. Thus, "even

 though state law will not remain static outside the enclave, any changes made to the state law

· applicable within the enclave must be a matter of federal law." Id.; see James Stewart & Co. v.

 Sadrakula, 309 U.S. 94, 99-100 (1940).

        Defendants contend that all of the claims alleged in the complaint are made under North
                                                                          '
 Carolina law not in existence in 1941, the year the federal government acquired MCB Camp Lejeune
                                             -                                         '

                                       s~
 from North Carolina. See [D.E. 21] 1 19. Defendants then argue that the federal-enclave doctrine

 requires the court to dismiss the complaint. See id.

        The court need not reach defendants' argument regarding the federal-enclave doctrine
                        -                                                                            '
 because of the lease's choice-of-law provision. See [D.E. 25-15] 9. The applicable choice-of-law

 rules govern the enforceability of a choice-of-law provision. See Francis v. Allstate Ins. Co., 709

 F.3d362, 369 (4thCir.2013); Volvo Constr. Equip. N.Am.,Inc. v. CLMEquip. Co., 386F.3d581,

 600-01 (4th Cir. 2004). When exer(?isirig diversity jurisdiction, federal courts must apply the choice-

                                                   12

           Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 12 of 22
of-law rules of the state in which the court sits. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.

487,496 (1941) superseded~ statute on other grounds; Francis, 709 F.3d at 369; DiFederico v.

Marriott Int'l, Inc., 714 F:3d 796, 807 (4th Cir. 2013); Braswell Egg Co. v. Poultry Mgmt. Sys., Inc.,

481 F. Supp. 3d 528, 536 (E.D.N.C. 2020). Under North Carolina law, contractual choice-of-law

provisions are enforceable. SeeCurtisv. GE Cap. Corp.,No. 5:12CV133-RLV,2013 WL4212932,

at *3 (W.D.N.C. Aug. 15, 2013) (unpublished); Perkins v. CCH Computax, Inc., 333 ~.C. 140, 141,

423 S.E.2d 780, 781 (1992), superseded~ statute on other grounds, N.C. Gen. Stat. § 22B-3; Park

v. Merrill Lynch, 159 N.C. App. 120, 122-23, 582 S.E.2d 375, 378 (2003).

       The choice-of-law provision in the lease states, in relevant part:

       [T]his Lease and the contractual relationship between the parties shall be construed
       exclusively in accordance with, and shall be exclusively governed by, federal
       substantive law, except that the following State law shall apply: the substantive laws
                  J                        '
       of the State of North Carolina, including but not limited to North Carolina General
       Statutes, chapter 42, and the common law interpreting those statutes.

[D.E. 25-15] 9. The plain language ofthe lease's choice-of-law provision states that North Carolina

state law governs the parties' contractual relationship, and it does not limit the application ofNorth

Carolina law to_ those laws as they stood in 1941. See id. Thus, plaintiffs may allege claims under

contemporary North Carolina law and defendants' argument fails.

       In opposition, defendants cite N .C. Gen. Stat. § 104-7(b). Section 104-7(b) states that North

Carolina cedes "[e]xclusive jurisdiction in and over any land acquired by the United States with the

consent ofthe State ... for all purposes for which the United States requests cession ofjurisdiction."

N.C. Gen. Stat. § 104-7(b). Defendants, however, do not allege that the United States requested

cession ofjurisdiction regarding the subject matter of this case. Moreover, even if defendants had

so alleged, defendants· argument fails because interpreting the choice-of-law provision to preclude

application of North Carolina substantive law by operation ofN.C~ Gen. Stat.§ 104-7(b) would

                                                 13

          Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 13 of 22
                                                                          ,-
 violate the intention ofthe parties in the lease to apply North Carolina substantive law to the parties'

 contractual relationship.. See [D.E. 25-15] 9 (stating that ''the substantive laws ofthe State ofNorth

 Carolina, including but not limited to North Carolina General Statutes, chapter 42, and the common

 law interpreting those statutes" govern the parties' contractual relationship); see also Hemric, 169

 N.C. App. at 76,609 S.E.2d at 282;,Potter, 150 N.C. App. at 331,564 S.E.2d at 263; Bicket, 124

 N.C. App. at 552-53, 478 S.E.2d at 521.

                                                   D.
         Defendants argue that the court should dismiss plaintiffs' UDTPA claim because it fails to

 comply with Federal Rule of Civil Procedure 9(b)'s pleading requirements; See [D.E. 21] 19--21.

 Rule 9(b) provides that "[i]n alleging fraud or mistake, a party must state with particularity the

 circumstances constituting fraud or mistake." Fed. R. Civ. P. 9(b). "[T]he circumstances required

, to be pied with particularity under Rule 9(b) .are the time, place, and contents of the false

 representations, as well as the identity of the person making the misrepresentation and what he

 obtained thereby." Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir.

 1999) (quotations omitted); see Edmonson v. Eagle Nat'l B~ 922 F.3d 535, 553 (4th Cir. 2019).

 "[L]ack of compliance with Rule 9(b)' s pleading requirements is treated as a failure to state a claim

 under Rule 12(b)(6)." Harrison, 176 F.3d at 783 n.5. Nonetheless, "a court should hesitate to

 dismiss a complaint under Rule 9(b) if the court is satisfied (1) that the defendant has been made

 aware of the particular circumstances for which [it] will have to prepare a defense at trial, and (2) ·
                                                                               '

 that plaintiff has substantial prediscovery evidence of those facts." Edmonson, 922 F.3d at 553

 (quotation omitted); see Harrsion, 176 F.3d at 784.

        The UDTPA provides that "[u]nfair methods of competition in or affecting commerce, and

 unfair or deceptive acts or practices in or affecting commerce, are declared unlawful." N.C. Gen.

                                                   14

            Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 14 of 22
     Stat. § 7S-1.l(a). Fraud may support a UDTPA claim. See TopshelfMgmt., Inc. v. Campbell-Ewald

     Co., 117 F. Supp. 3d 722, 729 (M.D.N.C. 201S) (stating "fraud is, by definition, unfair and

     deceptive"). A UDTPA claim, however, may sound more broadly than.fraud. See Gress v. Rowboat

     Co., 190 N.C. App. 773, 776, 661 S.E.2d 278, 281 (2008) (holding that to prevail on a UDTPA

     claim, "it is not. necessary for the plaintiff to show fraud, bad faith, deliberate or knowing acts of

     deception, or actual deception, but plaintiff must show that the acts complained of possessed the
                                                                       I




     tendency or capacity to mislead, or created the-likelihood of deception." (alteration and quotations

     omitted)); Overstreet v. Brookland, Inc., S2 N.C. App. 444, 4S2-S3, 279 S.E.2d 1, 7 (1981) ("A

     trade practice is actionable if it is unfair, and the concept of unfairness is broader than and includes
I_

     the concept of deception" (alteration and quotations omitted)). For Rule 9(b)'s particularity

     requirements to apply, the court must determine whether plaintiffs' UDTPA claim sounds in fraud

     or in some other actionable conduct. See Cross v. Ciox Health, LLC, 438 F. Supp. 3d S72, S84

     (E.D.N.C. 2020) (holding that Rule 9(b)'s requirements applied to plaintiffs' UDTPA claim only

     after determining that the claim was based on defendant's ''fraudulent statements").
                                                                                    v



            Plaintiffs' UDTPA allegations concern defendants' representations and business practices

     for-housing services and amenities. See Compl. ff 200--62. To the extent that plaintiffs' UDTPA ,

     claim relies on defendants' nondeceptive conduct, including defendants' alleged breach of the
                                                    I




     implied warranty of habitability, violations of the RRAA, or offering, marketing, and leasing

· substandarf residential housing, those allegations concern unfair business practices that sound more
                                                             /-
     broadly thap. fraud and are not subject to Rule 9(b)'s heightened pleading requirements. See id. ,r

     204; Gress, 190 N.C. App._ at 776, 661 S,1?,2d at 281; Overstreet, S2 N.C. App. at 4S2-S3, 279

     S.E.2d at 7.    To the extent plainµffs allege that defendants made ''false and misleading"

     representations on which plaintiffs relied to their detriment, those claims sound in fraud and Rule

                                                        1S

                Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 15 of 22
                                                                                                             I
                                                                                                             I
9(b)'sheightenedpleadingrequirem.entsapply. See Compl.           ff 47,209; TopshelfMgmt.Inc.• 117
F. Supp. 3d at 731 ("[T]his court need not decide whether Rule 9(b) governs all section 75-1.1

claims ... [however.] Rule 9(b) applies to section 75-1.1 claims alleging detrimental reliance on

false or deceptive representations.").

        As for plaintiffs' ,allegations regarding defendants' ''false and misleading'' representations,
                          i

                                                                                    (
plaintiffs must plead the ''time, place, and contents ofthe false representations, as well as the identity

of the person making the misrepresentation and what he obtained thereby." Harrison, 176 F.3d at

784; see Edmonson, 922 F.3d at 553. Here, plaintiffs have complied with Rule 9(b). As for the

misrepresentations regarding quality residential housing, the complaint details how AMCC and
         f
AMCC Properties made false representations of providing quality residential housing in exchange

for plaintiffs' BAH at the time they signed their leases during the class period. See Compl. ff 5,

46--48. In return for these misrepresentations, d,efendants obtained plaintiffs' full BAH. See id. ff

2, 48. As for the misrepresentations regarding resident satisfaction surveys, the complaint describes

how Lend Lease and Winn conducted, sponsored, and participated in those surveys during the class

period as detailed in the GAO's 2020 investigation. See id. ff 5, 69-72. In return, plaintiffs allege

that defendants received performance bonuses and incentive payments from the government. See

id. 1 72. As for the misrepresentations concerning customer service and repair and maintenance
                              -
records, the complaint describes how AMCC, Lend Lease, and Winn maintained false or misleading

records in the manner detailed in the GAO's investigative records. See id. ff 5, 73-78. Inretum,

defendants kept costs low and generated greater revenue. See id. 175. In light of these allegations,

the court denies defendants' motion to dismiss plaintiffs' UDTPA regarding defendants'

misrepresentations.

        Alternatively, the court "is satisfied (1) that defendant[s] are aware of the particular

                                                   16

             Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 16 of 22
  circumstances for which [they] will have to prepare a defe:r;ise at trial, and (2) that plaintiff[s have]\

  substantial
        .
              prediscovery evidence of those facts." Edmonson,. 922 F.3d at 553 (quotati~n omitted);

  see Harrison, 176 F.3d at 784. Plaintiffs' complaint describes defendants' alleged wrongdoing

  sufficiently to allow defendants to prepare defenses for trial. Specifically, the allegations detail,

  inter alia, how (1) defendants leased residential housing in return for plaintiffs' BAH implying that

  defendants will provide quality housing; (2) defendants conducted, sponsored, and participated in
   \
                                                        I


  inaccmate and misleading satisfaction smveys; and (3) defendants maintained inaccmate,

  incomplete, and unreliable customer service and repair and maintenance records. See [D.E. 1] ft

  46-48, 55, 6~9, 71, 73-78, 92, 204--05. Additionally, plaintiffs base these allegations upon
                                                                •      I




  substantial prediscovery evidence, including but not limited to publicly available congressional and

  GAO investigative records. See id. ft 69-78, 83-93. Accordingly, the comt denies defendants'

  motion to dismiss plaintiffs' UDTPA claim.

                                                        E.
         Defendants argue that the comt must dismiss plaintiffs' breach of contract claim against all
                                                                                                           1
_· parties except AMCC because·AMCC is the only party to the lease agreement. See [D.E. 21] 21~23.

  "[A] contract cannot bind a nonparty." E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294 (2002);

  see NRG Power Mktg.. LLC v. Maine Pub. Utils. Comm'n, 558.U.S. 165, 175 n.4 (2010); Arthm

  Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009). Thus, in general, parties to a contract cannot

  maintain an action against nonparties based on the contract. See Canady v. Mann, 107 N.C. App.

  252,259,419 S.E.2d597, 601 (1992); see also Vitale&Assocs.,LLCv. Lowdm 690 F.App'x555,

  556-51 (9th Cir. 2017) (per curiam) (unpublished); Richmond Health Facilities v. Nichols, 811 F.3d
          '

  192, 200--01 (6th Cir. 2016); Ferrante v. Westin- St. John Hotel Co., 4:18-CV-108-D, 2020 WL

  486198, at *6 (E.D.N.C. Jan. 29, 2020) (unpublished), appeal docketed, No. 20-1322 (4th Cir. Mar.
                                                   /,       I

                                                        17

              Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 17 of 22
17, 2020). "Under North Carolina law, an authorized agent who enters irito a contract on behalf of

a disclosed principal generally is not personally liable to third parties for breach of contract since the

contract is with the principal." Opsitnick v. Crumpler, No. S: 13-CV-835-D, 2014 WL 1682013, at ·

*2 (E.D.N.C. Apr. 28, 2014) (unpublished) (alteration and quotation omitted); see Forbes Homes,

Inc. v. Trimpi, 318N.C.473,479-80, 349 S.E.2d8S2, 8S6(1986);Bakerv. Rushing, 104N.C.App.

240,248,409 S.E.2d 108, 112 (1991).

           The parties' lease states:

           Parties to Lease: Subject to the terms and conditions of this Lease, [AMCC] rents
           to Resident and Resident rents from [AMCC] .... The Premises are managed by
           AMCC Property Management, LLC ("Agent'') .... [who] is authorized to manage
           the Premises on behalf of [AMCC] and to give and accept notices, demands and
           service of pr_ocess on behalf of [AMCC].

[D.E. 21-2] 3.
                                                                    I

           Plaintiffs allege that all defendants are liable for breach of contract. See [D.E. 1] ff 229--37;

[D.E. 27] 17-18. Under the lease's plain language, however, only AMCC is a party to the lease.
       '                                                   '


See [D.E. 21-2] 3. AlthoughAMCC Properties is listed as AMCC's agent, this listing does not make

AMCC Properties a party to the contract or liable for AMCC's alleged breach. See Crumpler, 2014

WL 1682013, at *2, Trimpi, 318N.C. at479-80, 349 S.E.2dat8S6;Rushing.104N.C.App. at24_8,

409 S.E.2d at 112. Moreover, the lease identifies no other defendant as a party to the lease. Cf.

[D.E. 21-2] 3. Accordingly, the court dismisses plaintiffs' breach of contract claims against all

defendants except AMCC.

      · In opposition, plaintiffs argue that AMCC Properties is liable for breach of contract as a de

facto landlord. See [D.E. 27] 17-18. In support, plaintiffs cite Addi v. Corvias Management-Army,

LLC,No.ELH-19-32S3,2020WLS076170(D.Md.Aug.27,2020)(unpublished). InAddi,tenant-

plaintiffs sued the property management company listed as the owner's agent in the tenant-owner

                                                      18

              Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 18 of 22
lease agreements for breach of contract under Maryland law. See Addi, 2020 WL 5076170, at

*20--22. The property management company moved to dismiss the breach of contract claim, but

the court denied the motion, concluding under Maryland's de facto landlord doctrine that the

plaintiffs alleged facts sufficient to survive dismissal. See id.

      · North Carolina has no de facto landlord doctrine. See [D.E. 37] 7; [D.E. 27] 17-18. Sitting

in diversity, this court declines to expand North Carolina public policy to adopt the doctrine. Time

Warner Ent-Advance/Newhouse P'ship. 506 F.3d at 314; see Day & Zimmermann Inc., 423 U.S.

at 4; Wade, 182 F.3d at 286. Thus, the court dismisses the breach of contract claim against AMCC

Properties.

        Plaintiffs also contend that all other defendants are liable for breach of contract because

"[d]efendants ... [have] material involvement in Lejeune housing" and are therefore jointly and

severally liable for breach of contract. See [D.E. 27] 18. Plaintiffs do not, however, plausibly allege

that any defendant other than AMCC is a party to the leases. Cf. id.; [D.E. 1] ff 229-37.

Additionally, plaintiffs cite no authority to support their contention that the other defendants are

jointly and severally liable for breach of the leases base4 on their involvement in Lejeune housing.

Cf. [D.E. 27] 18. Accordingly, the court dismisses plaintiffs' breach of contract claim against all

defendants except AMCC. See, e.g., Canady. 107 N.C. App. at 259, 419 S.E.2d at 601.

                                                  F.
       Defendants move to dismiss plaintiffs' temporary recurrent private nuisance claim and argue

that ''private nuisance does not provide a cause of action for a tenant against his or her landlord for

the leased premises." [D.E. 21] 24. "In order to establish a claim for nuisance, a plaintiffmust show

the existence of a substantial and unreasonable interference with the use and enjoyment of its

property." Shadow Grp., LLC v. Heather Hills Home Owners Ass'~ 156 N.C. App. 197, 200, 579

                                                  19

          Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 19 of 22
      ~

S.E.2d 285, 287 (2003); see Whiteside Estates, Inc. v. Highlands Cove, L.L.C., 146 N.C. App. 449,

455, 553 S.E.2d 431, 436 (2001 ). A plaintiffneed not, however, ''hold fee simple title ... to recover

innuisanceineveryinstance." In re NC SwineFarm.NuisanceLitig., No. 5:15-CV-00013-BR,2017

WL 5178038, at *4 (E.D.N.C. Nov. 8, 2017) (unpublished); seeKentv. Humphries, 303 N.C. 675,

677-79, 281 S.E.2d 43, 45-46 (1981). In North Carolina, a tenant's possessory interest is "a

sufficient property interest to maintain a claim in nuisance." Kent 303 N.C. at 679, 281 S.E.2d at

46; see Maint. Equip. Co. v. Godley Builders, 107N.C. App. 343,349,420 S.E.2d 199,202 (1992).

Accordingly, the court denies defendants' motion to dismiss plaintiffs' nuisance claim.

                                                    G.

          Defendants argue that plaintiffs' claim for "declaratory and injunctive relief' fails to the

extent it asserts an unjust enrichment claim because an express contract governs this dispute. [D.E.

21] 25; [D.E. 37] 8-9. Under North Carolina law, "[a]n ~plied contract and an express contract

cannot co-exist and a party is unable to simultaneously collect damages on a breach ofcontract claim

and an unjust enrichment claim." Niloy, Inc. v. Lowe's Cos., No. 5: 16-CV-00029-RLV-DCK, 2017

WL 29338, at *8 (W.D.N.C. Jan. 3, 2017) (unpublished); see SciGrip, Inc. v. Osae, 373 N.C. 409,

432, 838 S.E.2d 334, 351 (2020); Booe v. Shadrick, 322 N.C. 567,570,369 S.E.2d 554, 556 (1988).

Accordingly, a plaintiff's unjust enrichment claim fails where a contract governs the parties'
                                          {




relationship. See SciGrip, Inc., 373 N.C. at 432, 838 S.E.2d at 351; Booe, 322 N.C. at 570, 369

S.E.2d at 556.

          In plaintiffs' claim for declaratory and injunctive relief, plaintiffs allege that"[d]efendants

have collected significant BAH and other income related to providing the deficient residential lease

properties" and, therefore, plaintiffs "have conferred a benefit on [d]efendants which it would be

unjust for [d]efendants to retain in whole or part, and [d]efendants have been unjustly enriched."

                                                    20

             Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 20 of 22
Compl. 1 261. Plaintiffs also request equitable, declaratory, and injunctive relief related to the

parties' rights and obligations under the lease agreement, defendants' alleged violations of their

landlord and property manager duties and practices, alleged misrepresentations in defendants

marketing materials, sequestrationofBAH payments, abatement ofthe alleged private nuisance, and

disgorgement. See id. 1262.

        To the extent that plaintiffs' claim is an unjust enrichment claim againstAMCC for conduct
                                                                                                         \
. arising out of the partjes' leases, the court dismisses the claim. See SciGrip, Inc., 373 N.C. at 432,
                                                                                                     ,
838 S.E.2d at 351; Booe, 322 N.C. at 570, 369 S.E.2d at 556. To the extent that plaintiffs' claim is

one for unjust enrichment against parties other than AMCC, the claim does not fail because those

defendants are not in contractual privity with plaintiffs. See [D.E. 21-2] 3.

                                                 . H.

        Defendantsmovetostrikeplaintiffs' class allegations. See [D.E. 21] 25-29; [D.E. 37] 9-10.

A motion to strike a complaint's class allegations under Rule 12(t) should be granted when it is clear

from the face of the complaint that the plaintiff cannot meet Federal Rule of Civil Procedure 23 's

requirements for certification because the plaintiff has failed to properly allege facts sufficient to ,

make out a class. See Bigelow, 2020 WL 5078770, at *4; Williams, 2019 WL 5309628, at *5.

Generally, however, courts do not strike class allegations at the pleadings stage but instead allow for

pre-certification discovery before making a certification decision under Federal Rule of Civil

Procedure 23(c)(l). See Mills, 511 F.3d at 1309; Goodman, 584 F.2d at 1332.

        Defendants move to strike plaintiffs' class allegations on basis of the allegations contained

in the complaint alone. See [D.E. 21 ]. The court has reviewed the complaint, the arguments, an~

the governing law, and the court denies defendants' motion to strike plaintiffs' class allegations.



                                                   21

           Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 21 of 22
                                             IV.

       Ins~ the court GRANTS in part and DENIES in part defendants' motion to dismiss [D.E.

20] and GRANTS plaintiffs' motions for judicial notice [D.E. 31] and leave to file supplemental

authority [D.E. 38].

       SO ORDERED. This 1.3_ day of September, 2021.



                                                      JSC.DEVERID
                                                      United States District Judge




                                              22

          Case 7:20-cv-00174-D Document 46 Filed 09/13/21 Page 22 of 22
